DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending:
		Claims 1-20 are rejected. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 recites “the inlet of said tank” in line 3; it is unclear whether “the inlet” is referring to the “sewage outlet line” recited in claim 1 or different inlet? In interest of advancing of prosecution, it is interpreted that “the inlet” is referring to the sewage outlet line.  
	Claim 14 recites “further comprising a drainfield” in line 3; the claim is unclear because of “further comprising…”, does require an additional drainfield or referring to the drainfield recited in claim 1. In interest of advancing prosecution, it is interpreted that the “drainfield” is referring to drainfield recited in claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-4, 6 and 12-16 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) Spratt (USPN 4,826,601).
	Regarding claim 1, Spratt teaches a septic tank or aerobic treatment tank level control system (the sewage treatment system shown in Fig. 1) comprising: 
	a tank (Fig. 3, septic tank 10) adapted to be connected to a sewage outlet line (Fig. 3, sewer pipe 12; see C4/L40-45) of a building (the source of sewage can be from a house; see C5/L39-45), said tank having an interior volume (corresponds to the inside of the tank 10 shown in Fig. 3) adapted to receive sewage from the sewage outlet line (raw sewage is directed to the septic tank by a sewer pipe; see C4/L38-45); 
	a transfer line (corresponds to the horizontal line of flow pipe 112 extending through septic tank 10 shown in see annotated Fig. 3) connected to an outlet (corresponds to the outlet/opening in side panel 24 shown in Fig. 3) of said tank, said transfer line adapted to extend to a drainfield (Fig. 1, drain field 160; see C4/L35-40); 
	a drainfield distribution unit (Fig. 6, perforated distribution pipes 164, 168, 172; see C9/L60-65) connected to said transfer line (see Fig. 1), said drainfield distribution unit adapted to discharge a liquid into the drainfield (see Figs. 6 and 7); 
	a pump (Fig. 3, pump 108; see C5/L33-40) positioned in said tank (see Fig. 3); 
	a discharge line (corresponds to the vertical line of flow pipe 112 within septic tank 10 shown in annotated Fig. 3) connected to said pump (see Fig. 3) and connected to the outlet of said tank (see Fig. 3), said discharge line adapted to pass the liquid under pressure from said pump through the outlet of said tank into said transfer line (see Fig. 3); and 
	a level switch (referred to as “level switch”; see C8/L1-5) operatively connected to said pump (the pump comes on automatically by the liquid switch therefore the level switch is “operatively connected to said pump”; see C8/L1-5), said level switch activating said pump when the liquid in said tank reaches a first level and to deactivate said pump when the level of liquid in said tank reaches a second level, the first level being higher than the second level (“said level switching said pump when…” is a process/method limitation that will be occur during normal operations).
	Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessary perform the method claimed, then the method claimed would be considered to be anticipated by the prior art perform When the prior art device is the same as the device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
	The phrase “connected to” is interpreted to mean joined or linked together.
	The phrase “operatively connected” is interpreted to mean arranged in a manner capable of performing a designated function.
Annotated Fig. 3 of Spratt

    PNG
    media_image1.png
    559
    1147
    media_image1.png
    Greyscale

	Regarding claim 2, Spratt teaches the septic tank or aerobic treatment tank level control system of claim 1, said tank being a septic tank (i.e. septic tank 10), the septic tank having a first compartment (Fig. 3, third cell 90; see C5/L1-5) and a second compartment (Fig. 3, fourth cell 110; see C5/L1-6).  The terms “first” and “second” are relative. 
	Regarding claim 3, Spratt teaches the septic tank or aerobic treatment tank level control system of claim 2, the first compartment (i.e. third cell 90) being connected by a pipe (Fig. 3, crossover pipe 96; see C7/L57-65) to the second compartment (i.e. fourth cell 110).  
	Regarding claim 4, Spratt teaches the septic tank or aerobic treatment tank level control system of claim 2, said pump (i.e. pump 108) being positioned in the second compartment (i.e. fourth cell 110) (see Fig. 3), said discharge line (i.e. corresponds to vertical line connected to pipe 112) extending to said pump within the second compartment (see Fig. 3), said level switch (i.e. level switch) being positioned only in the second compartment (“when this predetermined volume of liquid 106 is accumulated in fourth cell 110…triggered by an appropriate liquid level switch”; see C7/L65-8/L5).   
	Regarding claim 6, Spratt teaches the septic tank or aerobic treatment tank level control system of claim 1, further comprising: a flow orifice (corresponds to a flow opening in the vertical line of pipe 112) affixed to or within said discharge line (the flow opening is defined within the vertical line of pipe 112), said flow orifice adapted to restrict a flow rate of the liquid to the drainfield distribution unit (the size of the opening will limit/restrict the flow rate).  
	Orifice is interpreted to mean “an opening (such as a vent, mouth, or hole) through which something may pass” (see Webster definition). 
	Regarding claim 12, Spratt teaches the septic tank or aerobic treatment tank level control system of claim 1, the outlet (i.e. corresponds to the outlet/opening in septic tank 10 in side panel 24) of said tank being positioned at a distance above the bottom of said tank (see Fig. 3) and an opposite side of said tank from the inlet (i.e. sewer pipe 12) of said tank.  
	Regarding claim 13, Spratt teaches the septic tank or aerobic treatment tank level control system of claim 12, the outlet (i.e. corresponds to the outlet/opening in septic tank 10 in side panel 24) of said tank being a vertical distance between a bottom of the inner diameter of the outlet and a top of the inner diameter of the outlet (see Fig. 3), the first level being along the vertical distance above the bottom of the inner diameter of the outlet, the second level being at the bottom of the inner diameter of the outlet.  
	Regarding claim 14, Spratt teaches the septic tank or aerobic treatment tank level control system of claim 1, further comprising: the drainfield (i.e. drain field 160) in which said drainfield distribution unit (i.e. perforated distribution pipes 164, 168, 172) is received (see Figs. 6 and 7), said drainfield distribution unit being positioned below a grade of said drainfield (distribution pipes in rocks beds buried in the ground; see C9/L60-68).  
	Regarding claim 15, Spratt teaches the septic tank or aerobic treatment tank level control system of claim 1, said drainfield distribution unit (i.e. perforated distribution pipes 164, 168, 172) being a leaching chamber or a multi-orifice pipe (a plurality of perforations; see C9/L60-65).  
	Orifice is interpreted to mean “an opening (such as a vent, mouth, or hole) through which something may pass” (see Webster definition). 
	Regarding claim 16, Spratt teaches an apparatus for treating sewage within a tank having an access riser (Fig. 3, inspection tube 113 or 114 or 116 or 117 or 118 or 119; see C6/L29-32 and C6/L60-67) at a top thereof (“for treating…” is recited as intended use), the apparatus comprising: 
	a pump (Fig. 3, pump 108; see C5/L33-40) adapted to be positioned in the tank (see Fig. 3), said pump having an inlet (the sump pump discharges liquid therefore has an inlet; see C8/L1-5) adapted to receive a liquid from an interior of the tank (the sump pump discharges liquid; see C8/L1-5); 
	a discharge line (corresponds to the vertical line of flow pipe 112 within septic tank 10 shown in annotated Fig. 3) connected to an outlet (corresponds to an outlet/opening in pump at lower end of pipe 112 shown in Fig. 3) of said pump and adapted to be connected to an outlet (corresponds to the outlet/opening in side panel 24 shown in Fig. 3) of the tank, said discharge line extending upwardly from said pump (see Fig. 3) and adapted to be positioned adjacent to the access riser (i.e. inspection tube 113 or 114 or 116 or 117 or 118 or 119) of the tank (vertical line connected to pipe 112 is adjacent to access riser 119 shown in Fig. 3), said discharge line and said pump adapted to pass the liquid under pressure from said pump through the outlet of the tank (see Fig. 3); and 
	a level switch (referred to as “level switch”; see C8/L1-5) operatively connected to said pump (the pump comes on automatically by the liquid switch therefore the level switch is “operatively connected to said pump”; see C8/L1-5), said level switch activating said pump when the liquid in the tank reaches a first level and deactivating said pump when the level of liquid in the tank reaches a second level, the first level being higher than the second level (“said level switching said pump when…” is a process/method limitation that will be occur during normal operations).
	Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessary perform the method claimed, then the method claimed would be considered to be anticipated by the prior art perform When the prior art device is the same as the device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
	The phrase “connected to” is interpreted to mean joined or linked together.
	The phrase “operatively connected” is interpreted to mean arranged in a manner capable of performing a designated function.







Annotated Fig. 3 of Spratt

    PNG
    media_image1.png
    559
    1147
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Spratt (USPN 4,826,601) in view of Lee (KR 850002364).
	Regarding claim 5, Spratt teaches the septic tank or aerobic treatment tank level control system of claim 1, said tank having an access riser (Fig. 3, inspection tube 113 or 114 or 116 or 117 or 118 or 119; see C6/L29-32 and C6/L60-67) and a lid (Fig. 3, cover 37 or 41; see C5/L30-35) at a top thereof, the access riser and the lid allowing access to an interior of the said tank.
	Spratt does not teach a bracket affixed to the access riser or the lid, said discharge line being received by said bracket.   
	In a related field of endeavor, Lee teaches a wastewater treatment system (see Entire Abstract) comprising a bracket (Fig. 1, support flange 8; see pg. 1) affixed to a top (see Fig. 1) and a discharge line (Fig. 1, connection hose 11; see pg. 1) being received by said bracket (see Fig. 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the access riser (inspection tube 119) of Spratt by incorporating a bracket (support flange) and affixing said bracket to support the discharge line as disclosed by Lee because said device is effective and its structure is simple (Lee, see pg. 2). 
	Regarding claim 17, Spratt teaches the apparatus of claim 16.
	Spratt does not teach a bracket adapted to be affixed to the access riser of the tank, said bracket receiving said discharge line therein so as to support said discharge line adjacent to the access riser.  
	In a related field of endeavor, Lee teaches a wastewater treatment system (see Entire Abstract) comprising a bracket (Fig. 1, support flange 8; see pg. 1) affixed to a top (see Fig. 1) and a discharge line (Fig. 1, connection hose 11; see pg. 1) being received by said bracket (see Fig. 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the access riser (inspection tube 119) of Spratt by incorporating a bracket (support flange) and affixing said bracket to support the discharge line as disclosed by Lee because said device is effective and its structure is simple (Lee, see pg. 2). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Spratt (USPN 4,826,601) in view of Zoeller (USPN 5,985,139).
	Regarding claim 7, Spratt teaches the septic tank or aerobic treatment tank level control system of claim 1, said discharge line (i.e. corresponds to vertical line connected to pipe 112) extending upwardly from said pump (see Fig. 3) so as to have a portion adjacent a top (corresponds to the top of vertical line connected to pipe 112 shown in annotated Fig. 3) of said tank. 
	Spratt does not teach that said discharge line extending downwardly from the portion adjacent said top to the outlet of said tank.  
	In a related field of endeavor, Zoeller teaches a septic tank pump and filter system (see Entire Abstract) comprising a discharge line extending downwardly from the portion adjacent said top to the outlet of said tank (corresponds to line extending downwardly with valve of discharge system 46 shown in annotated Fig. 1). 
Annotated Fig. 1 of Zoeller

    PNG
    media_image2.png
    404
    693
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the discharge line (i.e. vertical line of pipe 112) of Spratt by changing the shape/form of said discharge line such that the discharge line extends downward from the portion adjacent said top to the outlet of the tank as disclosed by Zoeller because one would have been motivated to design a discharge system to pass filtered effluent out of a septic tank for dispersion (Zoeller, see C4/L17-23).  

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spratt (USPN 4,826,601) in view of Lowe (US 2011/0278220).
	Regarding claim 8, Spratt teaches the septic tank or aerobic treatment tank level control system of claim 1. 
	Spratt does not teach that said discharge line having a check valve therein, the check valve preventing a flow of the liquid through said discharge line to said pump.  
	In a related field of endeavor, Lowe teaches a water treatment apparatus (see Entire Abstract) comprising a pump (Fig. 5, pump 22; see ¶18) having a discharge line (Figs. 4 and 5, dosing line 20; see ¶16) with check valve (Fig. 4, check valve 17; see ¶18) therein, the check valve preventing a flow of the liquid through said discharge line to said pump.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the discharge line of Spratt by incorporating a check valve to said discharge line as disclosed by Lowe because it is the simple addition of a known check valve to a known device obviously resulting preventing dirty flush water (Lowe, see ¶18) with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding claim 20, Spratt teaches the apparatus of claim 16, further comprising: a flow orifice (corresponds to a flow opening in the vertical line of pipe 112) affixed to or within said discharge line (the flow opening is defined within the vertical line of pipe 112),  said flow orifice adapted to restrict a flow rate of the liquid passing through said discharge line (the size of the opening will limit/restrict the flow rate). 
	Orifice is interpreted to mean “an opening (such as a vent, mouth, or hole) through which something may pass” (see Webster definition). 
	Spratt does not teach a check valve positioned within said discharge line, said check valve adapted to prevent a flow of liquid through the discharge line to said pump.  
	In a related field of endeavor, Lowe teaches a water treatment apparatus (see Entire Abstract) comprising a pump (Fig. 5, pump 22; see ¶18) having a discharge line (Figs. 4 and 5, dosing line 20; see ¶16) with check valve (Fig. 4, check valve 17; see ¶18) therein, the check valve preventing a flow of the liquid through said discharge line to said pump.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the discharge line of Spratt by incorporating a check valve to said discharge line as disclosed by Lowe because it is the simple addition of a known check valve to a known device obviously resulting preventing dirty flush water (Lowe, see ¶18) with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Spratt (USPN 4,826,601) in view of Ball (US 2010/0224577).
	Regarding claim 9, Spratt teaches the septic tank or aerobic treatment tank level control system of claim 1.
	Spratt does not teach that said level switch being a float switch having a portion adapted to float on the liquid in said tank, the float switch adapted to move between the first level and the second level of the liquid in the tank.  
	In a related field of endeavor, Ball teaches a wastewater treatment system (see Entire Abstract) comprising a level switch being a float switch (Fig. 1, float switch 156; see ¶21) having a portion adapted to float on the liquid in said tank (see Fig. 1), the float switch adapted to move between the first level and the second level of the liquid in the tank (the float switch has a lower position and upper position therefore said float switch is adapted for first and second levels; see ¶20).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the level switch of Spratt with the level switch (float switch) of Ball because it is the simple substitution of one known level switch means with another known level switch means (float switch) obviously resulting in a pump control float switch (Ball, see ¶21) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claims 10-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Spratt (USPN 4,826,601) in view of Ball (USPN 4,439,323, hereinafter referred to as Ball ’323).
	Regarding claim 10, Spratt teaches the septic tank or aerobic treatment tank level control system of claim 1, said pump having an inlet (the sump pump discharges liquid therefore has an inlet; see C8/L1-5) positioned in said tank (the inlet is a part of pump therefore positioned in septic tank).
	Spratt does not teach that said pump having a filter extending over the inlet of said pump, the filter adapted to prevent particles above a desired size from entering the inlet.   
	In a related field of endeavor, Ball ‘323 teaches a septic tank (see Entire Abstract) comprising a filter (Fig. 4, filter 28a; see C7/L30-35) extending over the inlet of said pump (filter 28a extends over the entire pump 60 therefore will extend over the inlet of said pump), the filter adapted to prevent particles above a desired size from entering the inlet (see Fig. 4).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pump of Spratt by incorporating a filter as disclosed by Ball ‘323 because said configuration provides the benefit of filtering solids from discharge liquid over a long period of time with no danger of malfunction due to total blockage (Ball ‘323, see C6/L5-11). 
	Regarding claim 11, Spratt and Ball ‘323 teaches the septic tank or aerobic treatment tank level control system of claim 10, said pump and the filter being received within an interior of a vault (Ball ‘323, Fig. 4, housing 10a; see C8/L3-10), the vault being positioned in said tank (Ball ‘323, see Fig. 4), said discharge line (Spratt, i.e. vertical line of pipe 112) supporting said pump (Spratt, see Fig. 3) a desired distance above a bottom of said tank (Spratt, pump above a bottom of the tank shown in Fig. 3), the vault having at least one opening (Ball ‘323, Fig. 4, aperture 26a; see C7/L35-45)a whereby the liquid in said tank flows therethrough and through the filter to the inlet of said pump.  
	Regarding claim 18, Spratt teaches the apparatus of claim 16.
	Spratt does not teach said pump having a filter extending over the inlet of said pump, the filter adapted to prevent particles above a desired size from entering the inlet of said pump.  
	In a related field of endeavor, Ball ‘323 teaches a septic tank (see Entire Abstract) comprising a filter (Fig. 4, filter 28a; see C7/L30-35) extending over the inlet of said pump (filter 28a extends over the entire pump 60 therefore will extend over the inlet of said pump), the filter adapted to prevent particles above a desired size from entering the inlet (see Fig. 4).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pump of Spratt by incorporating a filter as disclosed by Ball ‘323 because said configuration provides the benefit of filtering solids from discharge liquid over a long period of time with no danger of malfunction due to total blockage (Ball ‘323, see C6/L5-11). 
	Regarding claim 19, Spratt and Ball ‘323 teaches the of claim 18, said pump and the filter being received within an interior of a vault (Ball ‘323, Fig. 4, housing 10a; see C8/L3-10),  the vault adapted to be positioned in the tank (Ball ‘323, see Fig. 4), said discharge line (Spratt, i.e. vertical line of pipe 112) supporting said pump (Spratt, see Fig. 3) a desired distance above a bottom of the tank (Spratt, pump above a bottom of the tank shown in Fig. 3),  the vault having at least one opening (Ball ‘323, Fig. 4, aperture 26a; see C7/L35-45)  whereby the liquid in the tank flows therethrough and through the filter to the inlet of said pump.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778